Citation Nr: 1814221	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-43 640		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


1.  Entitlement to service connection, to include on a secondary basis, for fibromyalgia.

2.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease with patellofemoral syndrome. 

3.  Entitlement to a rating in excess of 10 percent for right knee instability.

4.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

5.  Entitlement to a rating in excess of 10 percent for left knee instability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran testified at a videoconference hearing before Veterans Law Judge Jacqueline Monroe in January 2014.  In November 2017, the Veteran testified at a second videoconference hearing before Veterans Law Judge Thomas O'Shay.  Transcripts of both hearings are of record.  As the Veteran attended a hearing before two Veterans Law Judges in the same appellate matter, this decision must be decided by a panel of judges.  See 38 U.S.C. § 7107(c) (2012).  During the November 2017 videoconference hearing, the Veteran affirmatively declined to exercise her right to testify before a third Veterans Law Judge in the current appeal.  See 38 C.F.R. § 20.707 (2017); Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Accordingly, a third Veterans Law Judge has been appointed to the panel.

This matter was remanded by the Board in August 2013, September 2014, and August 2016 for additional development.  In the September 2014 remand, the Board reopened the Veteran's claim seeking service connection for fibromyalgia.  

In March 2017, while the case was in remand status, separate 10 percent evaluations were assigned for instability associated with the right and left knee disorders, effective December 12, 2016.  The Veteran has continued to present argument concerning the proper ratings for her knees.  As the ratings assigned for the instability of each knee stem from the appeal of the initial ratings assigned the knee disorders, and as the Veteran testified at her most recent Board hearing concerning instability in the knees, the propriety of the initial evaluations assigned the instability of each knee is also before the Board for appellate review.
 
The issues of secondary service connection for a great toe bunion, chronic low back pain, and foot pain have been raised by the record in a January 2018 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

Unfortunately, the Board again finds that additional development is needed before the issues on appeal can be decided. 

Fibromyalgia

In the August 2016 Board remand, the Board remanded the matter because the December 2014 examiner: (1) failed to address the Veteran's lay statements; and (2) relied completely on the lack of a documented diagnosis in service and immediately following service.  When addressing primary service connection in the December 2016 addendum, the examiner again relied on the same evidence and failed to address the Veteran's lay statements.  

A remand by the Board confers on the appellant, as a matter of law, the right to substantial compliance with the remand orders, and the Board errs if it fails to remand again for compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance, rather than absolute compliance, with remand orders).

When addressing the issue of primary service connection, the December 2016 examiner mostly quoted his earlier report and did not address the Veteran's lay statements regarding the onset of her fibromyalgia.  As the December 2016 examiner did not comply with the August 2016 remand instructions, another VA examination is necessary.

Bilateral Knee Disability

The December 2016 VA examiner stated that the Veteran reported daily flare-ups that lasted for hours.  The examiner noted that the examination was not conducted during a flare-up.  The examiner stated that he was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability during a flare-up because "all musculoskeletal disorders present in an individual could potentially cause functional limitations during repetitive use over a period of time, also if pain, weakness, fatigability or incoordination are present it could significantly limit functional ability during a flare-up."  The examiner stated that the evaluation must be done during the presence of a flare-up in order to objectively compare baseline to flare-up limitations, and that providing data of functional loss related to a possible future event such as a flare-up would be mere speculation.  

The United States Court of Appeals for Veterans Claims (Court) has essentially rejected the type of surrender of effort offered by the examiner.  The Court found that the Board may only "accept a VA examiner's statement that he or she cannot offer an opinion without resorting to speculation . . . after determining that this is not based on the absence of procurable information or on a particular examiner's shortcoming or general aversion to offering an opinion on issues not directly observed."  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The examiner's inability to offer an opinion must "reflect[] the limitation of knowledge in the medical community at large" and provide an account of "all procurable and assembled data," including an analysis of lay statements and/or medical records.  Id. (quoting Jones v. Shinseki, 23 Vet. App. 382 (2010)).  

Here, the examiner stated that he could not provide an opinion regarding the severity of the Veteran's flare-ups without mere speculation because all musculoskeletal disorders could have significantly limited functional ability during a flare-up.  Unfortunately, the examiner did not address the available data on record, namely other medical records and the Veteran's statements, when explaining whether or not he could provide an opinion.   

In light of the above, another VA examination is necessary.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise, preferably one who has not previously examined the Veteran in connection with this appeal, to determine the nature and etiology of the Veteran's fibromyalgia.  The electronic claims file must be made accessible to, and be reviewed by, the examiner, and the report should note that review.  All appropriate tests and studies should be performed and all findings should be set forth in detail. 

The examiner must consider the Veteran's account of when she first experienced symptoms of fibromyalgia.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

Is it at least as likely as not (i.e., a 50 percent or better probability) that the Veteran's fibromyalgia is etiologically related to active service? 

The rationale for all opinions expressed must be provided.  

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and severity of the Veteran's service-connected right knee degenerative joint disease with patellofemoral syndrome and instability, and left knee degenerative joint disease and instability.  The electronic claims file must be made accessible to, and be reviewed by, the examiner.  All appropriate tests and studies should be performed and all findings should be set forth in detail. 

In the examination report, the examiner should delineate all symptoms or pathology attributable to the service-connected right and left knee disabilities.  The examiner should assess the severity of each symptom and specifically note whether and to what extent there is functional loss consisting of the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The examiner should state whether the Veteran's right and left knee disabilities result in loss of motion due to pain, excess fatigability, weakened movement, or incoordination, and if there is such loss of motion, the examiner should state at what point, in degrees of extension and/or flexion, the loss of motion occurs.  The examiner should ensure that the range of motion studies include passive and active motion of the knees, as well as testing of knee motion in weight-bearing and nonweight-bearing positions.

The examiner must address the Veteran's report of flare-ups and, based on the knowledge of the medical community at large, offer an opinion as to the effect of those flare-ups, if any, on the range of motion of her knees.  The examiner should consider all evidence, including the Veteran's testimony, when writing the report. 

The examiner must provide a complete rationale for all opinions rendered.  If the examiner determines that explanations for one or more of the matters on remand are not feasible, the examiner must explain why such an opinion is not possible.

3.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






			
	          JACQUELINE E. MONROE                               A. ISHIZAWAR
	               Veterans Law Judge                                      Veterans Law Judge
          Board of Veterans' Appeals                          Board of Veterans' Appeals



                         __________________________________________
THOMAS H. O'SHAY
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


